COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00304-CV


Barry Nussbaum                            §    From the 236th District Court

                                          §    of Tarrant County (236-265485-13)
v.
                                          §    July 2, 2015

Builders Bank, an Illinois Banking        §    Opinion by Justice Walker
Corporation


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Barry Nussbaum shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker__________________
                                          Justice Sue Walker